Citation Nr: 0720093	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966.  

This appeal arises from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective September 14, 2001.  


FINDINGS OF FACT

1.  In June 2004, the veteran's bilateral hearing loss 
produced level I hearing in the right ear and level II 
hearing in the left ear.  

2.  In February 2006, the veteran's bilateral hearing loss 
produced level II hearing in the right ear and level II 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 and 4.86 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

This appeal arose from the veteran's disagreement with the 
initial noncompensable rating assigned for his service-
connected bilateral hearing loss in a July 2004 rating 
decision.  In January 2005, the RO sent the veteran a letter 
explaining what evidence was necessary to support his claim 
for a higher rating, how VA could help and offered assistance 
in obtaining any relevant records.  The RO readjudicated the 
claim and in March 2006, issued a supplemental statement of 
the case.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

The claims folder includes all the relevant records 
identified by the veteran.  VA examined the veteran and 
afforded him VA audiological evaluations in June 2004 and 
February 2006.  The veteran appeared and gave testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in January 2007.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  In November 2006 the RO was 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2006).  

Puretone threshold averages as used in Tables VI and VIa, are 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2006).  

Factual Background and Analysis.  Service connection for 
bilateral hearing loss was granted in a July 2004 rating 
decision.  An initial noncompensable rating was assigned, 
effective September 14, 2001.  The veteran appealed the 
noncompensable rating for bilateral hearing loss to the Board 
of Veterans' Appeals (Board).   

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

On the a private audiological evaluation in April 2003, not 
enough information was provided to rate the disability under 
the VA's Rating Schedule.  

On the VA audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
30
45
55
60
LEFT
35
50
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In June 2004, the veteran's service-connected bilateral 
hearing loss was manifested by auditory acuity levels of I in 
the right ear and II in the left ear.  38 C.F.R. § 3.85, 
Table VI (2006).  When those results are charted on 38 C.F.R. 
§ 4.85, Table VII they result in a 0 percent or 
noncompensable rating.  

In addition in June 2004 ,the veteran's hearing loss did not 
meet the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The puretone thresholds 
at each of the four frequencies were not 55 decibels in 
either the right or left ear.  In addition, the puretone 
thresholds were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, in either ear.  

On the VA authorized audiological evaluation in February 
2006, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
50
55
LEFT
35
50
65
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
This represents auditory acuity levels of II in the right ear 
and II in the left ear.  38 C.F.R. § 3.85, Table VI (2006).  
When those results are charted on 38 C.F.R. § 4.85, Table VII 
they result in a 0 percent or noncompensable rating.  

Also the February 2006 VA evaluation of the veteran's hearing 
loss did not meet the criteria for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  The puretone 
thresholds at each of the four frequencies were not 55 
decibels in either the right or left ear.  In addition, the 
puretone thresholds were not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, in either ear.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in January 2007 the veteran testified he 
had been tested at VA the previous week.  The records of his 
January 4, 2007 VA ear, nose and throat examination were 
obtained and placed in the claims folder.  They do not 
include an audiogram, only notes indicating a VA audiological 
evaluation was performed in February 2006.  There is nothing 
in the report of that date which indicates such an evaluation 
was performed or scheduled.  The testing performed on that 
date did not include an audiogram to measure the veteran's 
auditory acuity.  The record only notes diagnoses of mild 
mixed hearing loss on the left, mild sensorineural hearing 
loss on the right, and an abnormal left tympanic membrane.  

There is no basis in the record for assigning a compensable 
evaluation for bilateral hearing loss during any stage of the 
rating period.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


